DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22nd, 2022 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed cutout mountable recloser comprising a latch system having a lower terminal latch plate, the lower terminal latch plate pivotally displaceable between a first, raised position and a second, lowered position; and a second terminal coupled to the lower terminal latch plate, the second terminal being pivotally displaceable between a raised position and a lowered position by the pivotable displacement of the lower terminal latch plate between the first, raised position and the second, lowered position, wherein the second terminal is electrically coupled to the recloser assembly and is separated from the first terminal by a first linear distance when the second terminal is in the raised position, and by a second linear distance when the second terminal is in the lowered position, the first linear distance being smaller than the second linear distance.

lowered position by the pivotable displacement of the lower terminal latch plate between the first, raised position and the second, lowered position.
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed method comprising, latching, by selectively increasing a linear distance between the first terminal and the second terminal via at least rotation of a driver of the recloser in a first rotational direction, the recloser to the cutout; unlatching, by selectively decreasing the linear distance between the first terminal and the second terminal via at least rotation of the driver in a second rotational direction, the recloser from the cutout; and rotably displacing, after unlatching the recloser, the first terminal from the upper contact.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the latch system, including lower terminal latch plate, first terminal, second terminal, first linear distance and second linear distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833